Exhibit 99.1 NEWS RELEASE For Release: Tuesday, February 1, 2011, 3:05 pm Central Time Contact: Howard Root, CEO James Hennen, CFO Vascular Solutions, Inc. (763) 656-4300 VASCULAR SOLUTIONS ANNOUNCES RECORD FOURTH QUARTER RESULTS - Net revenue increases 15% to record $20.9 million - Operating income increases 54% to $3.4 million - Earnings per share increases 30%, not including tax benefit - Guidance for 2011 established at 15% revenue growth and 45% EPS growth over 2010, not including tax and litigation benefits MINNEAPOLIS, MinnesotaVascular Solutions, Inc. (Nasdaq: VASC) today reported financial results for the fourth quarter and year ended December 31, 2010.Net revenue for the fourth quarter was $20.9 million, an increase of 15% from the fourth quarter of 2009, and a sequential increase of 5% from the third quarter of 2010.For the year ended December 31, 2010, net revenue increased by 15% to a record $78.4 million, representing the seventh consecutive year of greater than 10% revenue growth for Vascular Solutions. Operating income for the fourth quarter was $3.4 million, a 54% increase over the fourth quarter of 2009.Net income of $15.0 million ($0.87 per diluted share) in the fourth quarter included $12.9 million ($0.75 per diluted share) of income tax benefit primarily resulting from the recognition of net operating loss carryforwards as a deferred tax asset. Not including the income tax benefit, earnings per share increased 30% to $0.12 per diluted share in the fourth quarter of 2010 from the fourth quarter of 2009.Both net revenue and net income for the fourth quarter were within guidance previously provided by the company. Gross margin across all product lines was 65.8% in the fourth quarter of 2010, up from 64.9% in the fourth quarter of 2009 as the result of a continued shift in selling mix to higher margin products. Commenting on the results, Vascular Solutions’ Chief Executive Officer Howard Root stated:“The fourth quarter completed another very successful year for Vascular Solutions.The clinical and financial success of our internal product development system was evident in our GuideLiner® catheter, which surpassed all our expectations in 2010.The benefit of our overall business plan was evident in our ability to continue to post double-digit percentage sales growth while several of our products reached the mature stage.And the benefit of our strong financial position was evident in the three accretive cash acquisitions that we completed over the last 12 months.With a full pipeline of internally-generated new products in development and additional acquisition and product distribution candidates in evaluation, we are very optimistic about our ability to continue with our consistent sales growth and success in 2011 and beyond.” Fourth Quarter Net Revenue by Product Line Net sales of catheter products were $12.0 million in the fourth quarter, an increase of 41% over the fourth quarter of 2009.“Sales of our GuideLiner catheter increased 43% sequentially from the third quarter, and the physician response to the GuideLiner continues to be outstanding.Based on the responses we’ve received and the expanded market potential we observe, we project sales of the GuideLiner will approximately double in 2011 from 2010.Sales of our Pronto® catheters increased 15% in the fourth quarter from the fourth quarter of 2009.With the new V4 version of the Pronto catheters FDA-cleared in December and initial clinical evaluations successfully completed in January, we expect sales of the Pronto line to continue to increase by greater than 10% in 2011.Adding to this organic sales growth in our catheter products, in the fourth quarter we benefited from $752,000 in sales of the SmartNeedle® products that we acquired in April 2010.Acquisitions will continue to benefit our catheter product sales in 2011 with the addition of our recently-acquired Guardian® valve and Elite™ snare products,”Mr. Root stated. Net sales of hemostat products (primarily consisting of the D-Stat® Dry, D-Stat Flowable and D-Stat Radial products) were $5.9 million in the fourth quarter, a decrease of 1% from the fourth quarter of 2009.“Our market leading position with the D-Stat Dry in the patch market, a market that is not experiencing significant growth, puts us in a mature position this category.However, with a new anti-microbial version of the D-Stat Dry expected to launch in the first half of 2011 and the new Hunter™ biopsy product already launched in Europe and expected to launch in the U.S. in the middle of 2011, we believe we have the ability to provide single-digit percentage growth in the hemostat product category in 2011,” commented Mr. Root. Net sales of vein products (primarily consisting of the Vari-Lase® laser console and kits) were $2.8 million in the fourth quarter, a decrease of 14% from the fourth quarter of 2009.“The varicose vein market is unsettled, with several of our laser competitors engaged in severe price competition while they deal with an unfavorable jury verdict they received in their patent litigation in the fourth quarter, an issue that we settled back in 2008.With our Vari-Lase business now free of litigation, we intend to work to maintain our position in the market and expand as our laser competitors adjust to the legal verdict,” commented Mr. Root. Financial Guidance The Company projects net revenue to increase by approximately 15% to between $89 million and $91 million in 2011.Net income is projected to be between $0.50 and $0.54 per fully diluted share, an increase of 45% from a corresponding $0.37 per share in 2010 (not including $12.9 million ($0.76 per share) income tax benefit in the fourth quarter of 2010 and $3.5 million ($0.13 per share) litigation gain in the first quarter of 2010).Included in the net income projection for 2011 are $2.2 million in non-cash stock-based compensation and $0.8 million in amortization of intangibles, with an assumed 38% income tax rate. For the first quarter of 2011, the Company projects net revenue to increase by 16% over the first quarter of 2010 to between $20.9 million and $21.3 million.Net income is projected to be between $0.08 and $0.10 per fully diluted share, compared to $0.08 per share in the first quarter of 2010 (not including $3.5 million ($0.13 per share) litigation gain in the first quarter of 2010).Included in the net income projection for the first quarter of 2011 are $0.6 million in non-cash stock-based compensation and $0.2 million in amortization of intangibles, with an assumed 38% income tax rate. Conference Call & Webcast Information Vascular Solutions will host a live webcast starting at 3:30 p.m., Central Time today to discuss the information contained in this press release.The live web cast may be accessed on the investor relations portion of the company’s web site at www.vascularsolutions.com.An audio replay of the call will be available until Tuesday, February 8, 2011 by dialing 1-888-203-1112 and entering conference ID# 3374312.A recording of the call will also be archived on the Company’s web site, www.vascularsolutions.com until Tuesday, February 8, 2011.During the conference call the Company may answer one or more questions concerning business and financial developments and trends, the Company’s view on earnings forecasts and new product development and financial matters affecting the Company, some of the responses to which may contain information that has not been previously disclosed. VASCULAR SOLUTIONS, INC. CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 31, (unaudited) (note) Revenue: Product revenue $ License and collaboration revenue Total revenue Product costs and operating expenses: Cost of goods sold Collaboration expenses - Research and development Clinical and regulatory Sales and marketing General and administrative Litigation - - ) - Amortization - - Operating income Interest expense (5
